Title: To James Madison from Benjamin W. Crowninshield, 22 February 1817
From: Crowninshield, Benjamin W.
To: Madison, James


        
          Sir,
          Navy Department, Feby. 22nd. 1817.
        
        I have the honour to enclose, herewith nominations for the promotions required by the Naval Service of the United States; as also a nomination of the Revd. Cheever Felch, for confirmation as Chaplain in the Navy, in which station he performed duty during the whole of the late War. I have the honour to be, &c.
        
          B. W. Crowninshield
        
      